     Exhibit 10.37
EXECUTION COPY
March, 2010
TRAVELPORT HOLDINGS (JERSEY) LIMITED (to be re-registered as a public limited
company and renamed TRAVELPORT PLC)
and
GORDON WILSON
 
SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



SERVICE AGREEMENT
DATE: 15 March 2010
PARTIES

  1.   TRAVELPORT HOLDINGS (JERSEY) LIMITED (to be re-registered as a public
limited company and renamed Travelport plc) of Ordnance House, 31 Pier Road, St
Helier, Jersey JE4 8PW with registered number 104750 (the “Company”), or such
other location the Company determines to be its corporate headquarters, (“the
Company”) and     2.   Gordon Wilson (the “Executive”).

IT IS AGREED AS FOLLOWS:

  1.   DEFINITIONS

      In this agreement the following definitions apply:

      “Agent” means all and any travel agents with whom the Executive had
contact or about whom he became aware of or informed in the course of his
employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
be involved in the supply of Restricted Products or Restricted Services; or    
(b)   who has at any time during the period of twelve months prior to the
Termination Date been involved in the supply of Restricted Products or
Restricted Services.

      “Associated Company” means any company 20 per cent or more of the equity
share capital of which is owned directly or indirectly by the Company (applying
the provisions of section 838 of the Income and Corporation Taxes Act 1988 in
the determination of ownership), or any other Group Company or any company to
which the Company (or any other Group Company) renders managerial,
administrative or technical services;         “Board” means the board of
directors of the Company from time to time including any duly constituted
committee;         “Business Day” means a day other than a Saturday, Sunday or a
day which is a Public Holiday in the United Kingdom;         “Businesses” means
all and any trades or other commercial activities of any Group Company

2



--------------------------------------------------------------------------------



 



  (a)   with which the Executive shall have been concerned or involved to any
material extent at any time during the period of twelve months prior to the
Termination Date and which the Company shall carry on with a view to profit;

      “Client” means any person with whom the Executive had contact or about
whom he became aware of or informed in the course of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company
for the supply of any Restricted Products or the provision of any Restricted
Services; or     (b)   to whom a Group Company shall at the Termination Date
supply any Restricted Products or provide any Restricted Services;

      “Confidential Business Information” means all and any Corporate
Information, Marketing Information, Technical Information and other information
(whether or not recorded in documentary form or on computer disk or tape) which
is of a commercially sensitive or confidential nature and any information in
respect of which the Company owes an obligation of confidentiality to any third
party:-

  (a)   which the Executive shall acquire or has acquired at any time during his
employment by the Company but which does not form part of the Executive’s own
stock in trade; and     (b)   which is not readily ascertainable to persons not
connected with the Company either at all or without a significant expenditure of
labour, skill or money;

      “Corporate Information” means all and any information (whether or not
recorded in documentary form or on computer disk or tape) relating to the
business methods, corporate plans, management systems, finances, maturing new
business opportunities or research and development projects of any Group
Company;         “Distributor” means any person with whom the Executive had
contact or about whom he became aware of or informed in the course of his
employment

  (a)   who pursuant to a contract provides sales and marketing services to a
Group Company in any territory of the world at the Termination Date; or     (b)
  who shall at the Termination Date be negotiating with a Group Company to
provide sales and marketing services to a Group Company in any territory of the
world;

      “Employee” means any person who is or was, at any time during the period
of twelve months ending on the Termination Date, employed or engaged by a Group
Company in a senior management, senior sales or senior technical position and
who, by reason of such a position, possesses any Confidential Business
Information;

3



--------------------------------------------------------------------------------



 



      “Employment” means the Executive’s employment under this agreement;      
  “Group” means all Group Companies from time to time;         “Group Company”
means any Subsidiary or Holding Company of the Company (and any Associated
Company of the Company) from time to time and the Company;         “Holding
Company” means a holding company as defined in section 736 of the Companies Act
1985;         “Intellectual Property” means any invention, which is wholly or
partly the property of the Company (or any other Group Company), design or
copyright work which is devised, developed or created by the Executive (whether
alone or in conjunction with any other person) in the course of his employment
by the Company (or any other Group Company);         “Line Manager” means the
President and CEO of Travelport;         “Marketing Information” means all and
any information (whether or not recorded in documentary form or on computer disk
or tape) relating to the marketing or sales of any past, present or future
product or service of a Group Company including, without limitation, sales
targets and statistics, market research reports, sales techniques, price lists,
discount structures, advertising and promotional material, the names, addresses,
telephone numbers, contact names and identities of clients and potential
clients, commercial, technical contacts of and suppliers and potential suppliers
or consultants to a Group Company, the nature of their business operations,
their requirements for any product or service sold or purchased by a Group
Company and all confidential aspects of their business relationship with the
relevant Group Company;         “Material Interest” means:

  (a)   the holding of any position as director, officer, employee, consultant,
partner, principal or agent;     (b)   the direct or indirect control or
ownership (whether jointly or alone) of any shares (or any voting rights
attached to them) or debentures save for the ownership for investment purposes
only of not more than 3 per cent of the issued ordinary share of any company
whose shares are listed on any Recognised Investment Exchange (as defined in
section 207 of the Financial Services Act 1986); or     (c)   the direct or
indirect provision of any financial assistance;

      “Named Competitor” means any business or entity that competes with the
Company or any part of Travelport’s business with which the Executive is
involved.         “Restricted Period” means the period of twelve months
commencing on the Termination Date unless the Company shall have exercised its
right to place the

4



--------------------------------------------------------------------------------



 



      Executive on “garden leave” in which case such period of twelve months
shall be reduced by such period as the Executive shall have spent on “garden
leave”;         “Restricted Products” means all and any products of a kind which
shall be dealt in, produced, marketed or sold by a Group Company in the ordinary
course of the Businesses;         “Restricted Services” means all and any
services of a kind which shall be provided by a Group Company in the ordinary
course of the Businesses;         “Subsidiary” means a subsidiary as defined in
section 736 of the Companies Act 1985;         “Supplier” means any person with
whom the Executive had contact or about whom he became aware of or informed in
the course of his employment:

  (a)   who shall at the Termination Date be negotiating with a Group Company to
supply goods and/or services; or     (b)   who, at the time of the Termination
Date obtains goods and / or services from a Group Company;

      “Technical Information” means all and any trade secrets, source codes,
computer programs, inventions, designs, know-how discoveries, technical
specifications and other technical information (whether or not recorded in
documentary form or on computer disk or tape) relating to the creation,
production or supply of any past, present or future product or service of a
Group Company;         “Termination Date” means the date on which the
Executive’s employment hereunder terminates and references to “following the
Termination Date” shall be construed as from and including such date of
termination; and         “Travelport” means Travelport Holdings (Jersey) Limited
(to be re-registered as a public limited company and renamed Travelport plc);

  2.   INTERPRETATION

  2.1   In this agreement:

  2.1.1   the contents and clause headings are included for convenience only and
do not affect its construction;     2.1.2   words denoting the singular include
the plural and vice versa; and     2.1.3   words denoting one gender include
each gender and all genders.

5



--------------------------------------------------------------------------------



 



  2.2   In this agreement, unless otherwise specified or the context otherwise
requires, a reference to:

  2.2.1   a person is to be construed to include a reference to an individual,
firm, partnership, company, corporation, association, organisation and trust (in
each case whether or not having a separate legal personality);     2.2.2   a
document, instrument or agreement (including, without limitation, this
agreement) is a reference to any such document, instrument or agreement as
modified, amended, varied, supplemented or novated from time to time;     2.2.3
  a clause or schedule is a reference to a clause of or schedule to this
agreement; and a reference to this agreement includes its schedule;     2.2.4  
a statutory provision is to be construed as a reference to such a provision as
amended, consolidated or re-enacted from time to time and to any orders,
regulations, instruments or other subordinate legislation made under the
relevant statute (except to the extent that any amendment, consolidation or
re-enactment coming into force after the date of this agreement would increase
or extend the liability of any party to this agreement to any other party).

  3.   EMPLOYMENT

  3.1   The Executive is employed by the Company as Deputy Chief Executive
Officer of the Company at the Senior Executive Leadership Level (“SEL”) or its
equivalent as defined by Travelport or its successors from time to time. The
content of the Executive’s job description may be varied from time to time
subject to any variations being reasonable, mutually agreed and subject to no
diminution in conditions of employment or status. Pursuant to the terms of a
service agreement entered into as of the date hereof, the Executive is also
employed by Travelport International Ltd. as President and Chief Executive
Officer of Travelport GDS. The terms of this agreement shall be conditional on,
and shall take effect as of the date of, completion of the proposed initial
public offering (the IPO) of the Company’s ordinary shares. In the event the IPO
is not completed by 31 December 31 2010, this agreement shall be null and void
and of no effect.     3.2   The Executive’s employment hereunder shall continue
(subject as hereinafter mentioned) until terminated by either party giving to
the other not less than twelve months’ prior written notice.     3.3   If full
notice is not given under clause 3.2 the Company will pay salary and benefits in
lieu of notice or any unexpired period of notice whether notice is given by the
Company or the Executive. Any payment in lieu shall consist solely of a sum
equivalent to the Executive’s salary (at the rate applicable at the date notice
is given) other cash remuneration and benefits and the cash equivalent of any

6



--------------------------------------------------------------------------------



 



      entitlement to benefits for the notice period or any unexpired period of
notice and shall be subject to such deductions for tax and national insurance as
the Company is required to make.     3.4   If either the Executive or the
Company serve notice on the other to terminate the Executive’s employment the
Company may, in its absolute discretion, require the Executive to take ‘garden
leave’ for all or part of the remaining period of his employment.     3.5   If
the Executive is asked to take garden leave he:-

  (a)   may be asked to resign immediately from any offices he holds in any
Group Company;     (b)   may be required to carry out none or some only of his
duties during the remaining period of his employment;     (c)   must return to
the Company all documents and other materials (including copies) belonging to
any Group Company containing Confidential Business Information;     (d)   may
not without the permission of the Company contact or attempt to contact in a
business context any Employee, Client, Supplier or professional adviser of the
Company that the Executive is reasonably expected to know/have known in the
course of his duties with the Company;     (e)   may not attend his place of
work or any other premises of any Group Company unless requested to do so.

  3.6   During any period of garden leave the Executive will continue to receive
his full salary, other remuneration and benefits.     3.7   The Executive’s
period of continuous employment with the Group commenced on 13 May 1991.     3.8
  The Executive’s employment under this agreement will automatically terminate
on his 65th birthday.

  4.   DUTIES         During the Employment the Executive will:

  4.1   faithfully and diligently perform such duties within the scope of the
Executive’s normal duties as Deputy Chief Executive Officer of the Company and
exercise such powers (not only for the Company but also any other Group Company)
as

7



--------------------------------------------------------------------------------



 



      may be assigned to or vested in him from time to time by the Line Manager
and will use his best endeavours to promote the interests of the Company,
subject to the terms of clause 3.1;     4.2   give to the Line Manager or such
persons as he from time to time nominates such information regarding the affairs
of the Company as the Line Manager may require and at all times conform to the
reasonable and lawful directions of the Line Manager;     4.3   devote such
portion of his working time, attention and skills to the business and affairs of
the Company (or such other Group Company, if any (other than with respect to
Travelport GDS, with whom the Executive’s relationship is documented in a
separate service agreement), to which the Executive may from time to time with
his consent be seconded, subject to clause 3.1) as necessary to perform the
duties set forth in clause 4.1, it being understood that the Executive is also
employed by Travelport International Ltd. as President and Chief Executive
Officer of Travelport GDS pursuant to a service agreement with Travelport
International Limited dated 15 March 2010, and will not, save as a
representative of the Company or with the consent of the Line Manager, be
directly or indirectly engaged or concerned in the conduct of any other business
whether or not competing in any respect with the business from time to time of
the Company nor hold any other office or employment (whether paid or unpaid) nor
will the Executive be directly or indirectly interested in any such business
save through his holding, or being interested in, less than 3 per cent of the
issued securities of any class of any listed company;     4.4   without
prejudice to the generality of clause 4.3, conform to normal hours of work which
are 9.00am to 5.00pm United Kingdom time, Monday to Friday inclusive and without
additional payment to such other hours of work as may from time to time
reasonably be required of him for the proper performance of his duties under
this agreement. The Executive’s normal hours of work will be both within and
outside of these normal core hours of business and will be set according to the
business needs of the Company and the Executive’s availability due to the
separate business needs of Travelport International Limited. The seniority of
this position exempts the Executive from the maximum working week of 48 hours
over a 17 week reference period as specified in the Working Time Regulations.
Other stipulations of the aforementioned Regulations apply;     4.5   be located
at Galileo House, Axis Park, 10 Hurricane Way, Langley, Berks SL3 8US and shall
travel to such other offices or places as from time to time directed by the Line
Manager but the Executive will not normally be obliged, except for visits of up
to 7 consecutive days (in the ordinary course of his duties) to work or to
reside outside the United Kingdom. Any special provisions relating to employment
outside the United Kingdom for a period of one month or more will be mutually
agreed with the Executive separately and reasonable terms and

8



--------------------------------------------------------------------------------



 



      conditions for such a move agreed in good faith and with as much notice as
reasonably possible.     4.6   if the Company deems it necessary for the
Executive to undergo at the Company’s expense any medical examinations or tests,
the Executive will be required to undergo such examinations with a Registered
Medical Practitioner who will make recommendations to the Line Manager and
retain the medical report;     4.7   at all times consider in what manner and by
what new methods or devices the products, services, processes, equipment or
systems of the Company might be improved;     4.8   without prejudice to the
Executive’s statutory obligations in relation to share dealings and his share
holdings, comply with the terms of the Model Code of the London Stock Exchange
Limited and with such other code of practice as the Company (or its Holding
Company) may from time to time adopt and impose upon employees whether in
respect of dealings in shares of the Company (or any other Group Company) or
otherwise.

  5.   REMUNERATION

  5.1   During the Employment the Company will:

  5.1.1   pay a salary at the annual rate of £80,000 effective upon the IPO (or
such higher rate as may from time to time be agreed or determined by the Company
and notified to the Executive) which salary will be payable by monthly
instalments in arrears (by direct credit transfer) less all deductions required
by law or under this agreement and accrue from day to day and be payable by the
last day of every month and will be deemed to include all directors’ and other
fees or emoluments receivable from the Company (other than directors’ fees
payable pursuant to Sections 1.4 and Section 4 of that certain letter of
appointment by and between the Company and the Executive dated 15 March 2010);  
  5.1.2   review the Executive’s remuneration once every 12 calendar months
usually in March of each year;     5.1.3   subject to agreement with the
Executive be entitled, at any time and in any event on termination however it
arises, to deduct from the Executive’s remuneration under this agreement or from
any other sums owed or owing by the Company (or any other Group Company) to the
Executive any moneys due from him to the Company in respect of outstanding
loans, advances, overpayments, or loss of property of the Company and excess
holiday taken.

  6.   BENEFITS

9



--------------------------------------------------------------------------------



 



  6.1   Expenses

      Upon production of appropriate receipts and vouchers all reasonable
expenses (including travel and hotel expenses) properly incurred by him in the
performance of his duties will be refunded to the Executive provided that such
expenses are submitted within a reasonable time from the date they were incurred
and the Executive complies with the Company’s rules and procedures from time to
time in force in respect of expenses.

  6.2   Pension

      The Company does not operate a pension plan. However, the Company will
make pension contributions of 15% of the sum of (a) the annual base salary of
the Executive under this agreement and (b) the Annual Fee (as defined in the
letter of appointment dated 15 March 2010 between the Company and Executive) in
equal monthly instalments in arrears into the defined contribution pension plan
operated by Travelport International Limited subject to the rules of the scheme
and the tax reliefs and exemptions available from HM Revenue & Customs. If the
Executive chooses to join this pension plan then the Executive’s basic salary
with the Company will be reduced by the amount that the Executive elects to be
invested into the pension plan, in accordance with the membership category
selected.

  6.3   Holiday Entitlement

      The Executive is entitled to a total of thirty (30) days per year in
addition to Public Holidays in the United Kingdom under both this contract and
the service agreement by and between the Executive and Travelport International
Ltd. dated 15 March 2010. The holiday year runs from 01 January to 31 December
each year.         Before any annual leave is taken, the Executive must apply to
the Line Manager for approval and comply with all other rules as set out in the
Annual Leave Policy. The Company reserves the right to alter the terms of the
Annual Leave Policy from time to time with a minimum of one month’s notice to
each employee to whom it applies, except in relation to the number of days per
annum of Holiday Entitlement.

  6.4   Holiday Pay

      The Executive will be paid at the full basis rate of salary for all
holidays, including Public Holidays, taken within the Holiday Allowance limit
specified above under Holiday Entitlement. This is subject to the conditions
specified within the Annual Leave Policy being complied with.

  6.5   Accrued Holiday Pay

      If, at the effective date of Employment termination, there is still annual
leave due to the Executive, an accrued payment will be made in respect of those
days on a pro rata basis

10



--------------------------------------------------------------------------------



 



      at the same rate of pay as described in clause 6.4 above. This payment
will be in addition to any other payments due from the Company.         If,
however, the Executive leaves the Company’s service without giving due notice in
accordance with this contract of employment, no entitlement to accrued holiday
pay will exist although any accrued statutory holiday pay outstanding will be
paid.         If at the effective date of Employment termination, annual leave
has been taken in excess of what is due, the excess will be deducted from the
Executive’s final pay, subject to agreement with the Executive.

  6.6   Absence through Sickness or Injury

      If the Executive is absent through sickness or injury, Travelport’s
Sickness Absence and Pay Policy and Procedure must be complied with. This
document is obtainable from the HR department.

  6.7   Sick Pay

      During absence for illness (including absence due to injury or other
disability) the Executive will be entitled to receive a sick pay allowance in
accordance with, and subject to, the provisions set out in the Travelport
Sickness Absence and Pay Policy and Procedure under the heading ‘Sick Pay’.    
    The Company reserves the right to alter the terms of the Sickness Absence
and Pay Policy and Procedure from time to time with a minimum of one month’s
notice to each employee to whom it applies, save that any change to the amount
of sick pay or to the length of time sick pay is paid shall only be made with
the Executive’s consent.

  6.8   Private Medical Insurance

      The Company will pay subscriptions on the Executive’s behalf (and for the
Executive’s spouse and children under the age of 18 years) to such medical
benefits insurance scheme as the Board may from time to time decide, consistent
with SEL level cover in other Travelport owned companies, and subject to the
rules of the scheme.

  6.9   Life Assurance Benefit

      Life Assurance Benefit is payable to the Executive’s beneficiary(s) should
the Executive die whilst in the service of the Company, subject to certain
criteria but which will be no less than four (4) times the then prevailing
aggregate annual salary of the Executive. Payments under the Scheme are subject
to approval by the Trustees and the rules of the scheme. Details are available
from the HR department.

  6.10   Permanent Health Insurance

11



--------------------------------------------------------------------------------



 



      The Executive will be covered under the Travelport Permanent Health
Insurance Scheme (the “PHI Scheme”), subject to the terms of the policy of the
PHI Scheme. Further details are available from the HR department. Acceptance
into the scheme and payments under it are subject to the Executive’s continued
employment by the Company and the rules of the scheme.

  7.   CAR ALLOWANCE

  7.1   The Executive is eligible to receive the benefit of a company car
allowance. This allowance is taxable but not pensionable and will not be
included in the basis for any bonus calculations.     7.2   It is a condition of
the Employment that the Executive will at all times be the holder of a current
UK driving licence and will notify the Company immediately in the event that he
loses his licence. The Executive will bear any fines incurred for motoring
offences in respect of the motor car whether during private use or in the
performance of his duties under this agreement.     7.3   The Executive is
eligible to receive the benefit of a company fuel card allowance. This allowance
is taxable but not pensionable and will not be included in the basis for any
bonus calculations. The allowance will be reviewed on an annual basis.

  8.   BONUS AND PERQUISITES

  8.1   The Executive qualifies for the discretionary Travelport bonus plan
which is payable annually on a base of 100% of the Executive’s earned per annum
salary (i.e. the sum of (a) the annual base salary of the Executive under this
agreement and (b) the Annual Fee (as defined in the letter of appointment
between Executive and the Company dated 15 March 2010)). This percentage is
determined by the Company and Travelport performance as a whole. As such it may
vary. Exceptionally the bonus could be less than the specified amount where
business and individual performance is below expectation. Notwithstanding that
the bonus plan is discretionary, the Company will procure that discretion will
not be exercised in such a way that would result in the Executive being treated
on a different basis from other employees at his level of seniority;     8.2  
The bonus scheme is designed to retain and motivate employees. Should Employment
terminate before the end of a bonus year, or the Executive is under notice or on
garden leave at that time, the Company will procure that the Executive shall be
paid bonus on a pro rata basis up to and including the Termination Date
notwithstanding any rules of the bonus plan. Further, the Company will procure
that any rules of the bonus plan that provide for the Executive to be ineligible
for a bonus if he is entitled to any other incentive or commission plan payments
or if he is on garden leave or under notice of termination, will not apply to
the Executive;

12



--------------------------------------------------------------------------------



 



  8.3   Any bonus payment will be subject to applicable taxes and National
Insurance but will not be pensionable.     8.4   The Executive is also eligible
at the SEL or its equivalent level to receive the following perquisites
according to the rules of the applicable plan or policy. These are:

  8.4.1   Financial advice and other professional services as arranged for SEL
executives of Travelport based in Europe;     8.4.2   The provision of a company
vehicle within the limits established between you and the Company; and     8.4.3
  An allowance for personal travel or travel related expenditure subject to the
prevailing travel allowance policy as operated by Travelport in Europe which is
reimbursable against receipts.

  8.5   The benefits outlined in clause 8.4 above will include income tax relief
on the difference between basic rate income tax and the Executive’s actual rate
of income tax charged in the United Kingdom to a maximum of 28% (twenty eight
percent) differential. Such relief will be paid to the Executive in cash on a
monthly basis. The benefits outlined in clause 8.4 above are not and shall not
be pensionable.

  9.   TERMINATION PAYMENT

  9.1   In the event that the Executive’s employment is terminated without cause
by the Company, Travelport, an Associated Company or an acquirer of Travelport’s
business or assets or the Executive resigns in circumstances where he is
entitled to resign in response to a fundamental breach of contract by the
Company (by way of non-exhaustive example only, it is agreed that a fundamental
breach of either this contract or that certain service agreement entered into as
of 15 March 2010 by and between the Executive and Travelport International Ltd.
shall for these purposes only be treated as constituting a fundamental breach of
contract by the Company under this agreement, which shall include any reduction
to Executive’s overall base salary and bonus that is not remedied by the Company
within 30 days after written notice by Executive), the Executive will be
eligible to receive the following additional benefits: a lump sum severance
payment that is equivalent to twice the sum of (a) Executive’s then annual base
salary payable under this agreement, (b) the annual directors’ fee set forth in
Section 4 of that certain letter of appointment by and between the Company and
the Executive dated 15 March 2010, and (c) 100% target annual bonus payable to
the Executive with respect to his service under this agreement at the time of
termination;

13



--------------------------------------------------------------------------------



 



  9.2   The Executive agrees that he shall at all times keep strictly
confidential (except for disclosure to his spouse, accountant, and lawyer
provided they agree to remain bound by this promise of confidentiality) the
entitlements set out in clause 9.1 above (except that he may disclose the detail
of them when required by law or subpoena, provided he gives the Company
reasonable advance notice of such disclosure in accordance with clause 22.2.4
below so that the Company may have the opportunity to oppose such disclosure).
The Executive agrees that this promise of confidentiality is a material
provision of this agreement and that any fundamental breach of this
confidentiality provision shall mean that he is ineligible to receive any
payment or other consideration referred to in clause 9.1 and under this
agreement generally and, in the event he has received any payment or
consideration pursuant to clause 9.1, he shall be liable for the return of the
net amount of all payments or consideration so made to the Company.     9.3  
Any payments made to or received by the Executive under this clause 9 will be
subject to tax and National Insurance and any other deductions as may be
required by law.

  10.   CONFIDENTIAL BUSINESS INFORMATION

  10.1   The Executive shall not either during the continuance of the
Executive’s employment or at any time thereafter:

  (a)   disclose or communicate to any person or permit or enable any person to
acquire any Confidential Business Information other than for any legitimate
purposes of a Group Company; or     (b)   use or attempt to use any of the
Confidential Business Information in any manner which may injure or cause loss
either directly or indirectly to any Group Company or its Clients or may be
likely to do so or for any purpose other than in the discharge of The
Executive’s duties hereunder; or     (c)   sell or seek to sell to anyone
Confidential Business Information other than for any legitimate purposes of a
Group Company; or     (d)   obtain or seek to obtain any financial advantage
direct or indirect from the disclosure of Confidential Business Information
other than for a Group Company.

  10.2   During the continuance of the Executive’s employment and at all times
thereafter the Executive shall use his reasonable endeavours to prevent the
unauthorised publication or disclosure of the Confidential Business Information
or any part thereof.     10.3   This Clause shall not apply to:-

14



--------------------------------------------------------------------------------



 



  (a)   information or knowledge which comes into the public domain other than
in consequence of the Executive’s default;     (b)   any information which the
Executive has acquired other than through the performance of his duties for a
Group Company;     (c)   any information which is required to be disclosed by
the Executive by order of a court of competent jurisdiction or an appropriate
regulatory authority or otherwise required by law.

  10.4   Nothing in this agreement shall preclude the Executive from making a
protected disclosure for the purposes of the Public Interest Disclosure Act
1998.

  11.   RECORDS

  11.1   The Executive shall not during his employment by the Company make
otherwise than for the benefit of a Group Company any form of record on whatever
medium relating to any Group Company (“the Records”).     11.2   The Executive
shall not either during his employment or thereafter use or permit to be used
any of the Records otherwise than for the benefit of a Group Company.     11.3  
The Executive shall not, without the prior authority of the Company, remove from
the Company’s premises or copy or allow others to copy the contents of any
document, computer disk, tape or other tangible item which contains any
Confidential Business Information or which belongs to any Group Company.    
11.4   The Executive shall return to the Company upon request and, in any event,
at the Termination Date all documents, computer disks and tapes and other
tangible items in his possession or under his control which belong to any Group
Company or which contain or refer to any Confidential Business Information.    
11.5   If so requested by the Company, the Executive shall delete all
Confidential Business Information from any computer disks, tapes or other
re-usable material in his possession or under his control and destroy all other
documents and tangible items in his possession or under his control which
contain or refer to any Confidential Business Information.

  12.   COVENANTS

  12.1   The Executive acknowledges that in the course of his employment he is
likely to obtain knowledge of Group Companies’ trade secrets and other
confidential information and will have dealings with Clients, Suppliers, Agents
and Distributors (collectively referred hereafter as Business Partners) and that
it is fair and reasonable for the Company to seek to protect the interests of
the Group by the provisions of this Clause.

15



--------------------------------------------------------------------------------



 



  12.2   The Executive shall not directly or indirectly:

  (a)   at any time during the Restricted Period hold any Material Interest in a
business which is either wholly or partially in competition with any of the
Businesses;     (b)   at any time during the Restricted Period hold any Material
Interest in a Named Competitor;     (c)   at any time during the Restricted
Period, seek in any capacity whatsoever any business, orders or custom for any
Restricted Products or Restricted Services from any Client with whom he shall
have dealt at any time during the period of twelve months prior to the
Termination Date;     (d)   at any time before or after the Termination Date,
induce or seek to induce by any means involving the disclosure or use of
Confidential Business Information any Business Partner to cease dealing with a
Group Company or to restrict or vary the terms upon which it deals with the
relevant Group Company;     (e)   at any time during the Restricted Period be
employed or engaged by any person who at the time of the Termination Date is a
Business Partner for the purpose of carrying out the same kind of work as the
Executive shall have performed for that Client during the period of twelve
months prior to the Termination Date;     (f)   at any time during the
Restricted Period approach or solicit any Supplier, Agent or Distributor with
whom the Executive shall have dealt at any time during the period of twelve
months prior to the Termination Date for any purpose which could reasonably be
in competition with the Company;     (g)   at any time during the Restricted
Period endeavour to entice away from the relevant Group Company or knowingly
employ or engage the services of or procure or assist any third party so to
employ or engage the services of any person who is an Employee with whom the
Executive shall have dealt at the time of the Termination Date;     (h)   at any
time during the Restricted Period endeavour to entice away from the relevant
Group Company or knowingly employ or engage the services of or procure or assist
any third party so to employ or engage the services of any person who shall have
been providing consultancy services to the relevant Group Company at the time of
the Termination Date and who:

16



--------------------------------------------------------------------------------



 



  (i)   by reason of his engagement as a consultant by such Group Company is
likely to be able to assist a business in or intending to be in competition with
such Group Company so to compete; or     (ii)   by reason of his engagement as a
consultant by such Group Company is likely to be in possession of any
Confidential Business Information; or

  (i)   at any time after the Termination Date represent himself or permit
himself to be held out by any person, firm or company as being in any way
connected with or interested in the Company.

  12.3   Whilst the restrictions referred to in this Clause are regarded by the
parties hereto as fair and reasonable restrictions to be imposed on the
Executive, it is hereby declared that the wording of this Clause is severable
and so much of the same as a court of competent jurisdiction may regard as
unreasonable shall (so far as the same is possible) be deleted.     12.4   If
after the Executive’s employment ends he proposes to enter into any contract of
employment, appointment or engagement with a third party, he agrees that he will
before doing so bring clauses 10, 11, 12 and 15 of this agreement to the
attention of any proposed new employer or organisation appointing him.

  13.   TERMINATION PROVISIONS

  13.1   The Executive acknowledges and agrees that (notwithstanding that the
personal contact is between him and representatives of the Business Partners)
the relationship with them is one which exists with the Company and is valuable
to the Company and that, so far as concerns those Business Partners whose
business is handled by the Executive, it is capable of being damaged inter alia
upon the cessation for any reason of the contract of employment between the
Company and the Executive. For the purposes of permitting the Company to ensure
so far as possible that any such damage is minimised, and so as to preserve the
Company’s relationship with its Business Partners after the termination of the
contract of employment, and to ensure the continued proper servicing of the
requirements of such Business Partners the Executive hereby undertakes:

  (a)   generally to co-operate with the Company and comply with the
instructions of the Board in securing the handover of the affairs of any such
Client, Agent, Supplier or Distributor to any other employee(s) designated by
the Company in a manner which will or is designed to ensure that the Company’s
relationship with such Client is preserved and that the Client continues to
receive a proper service from the Company; and acknowledges that any breach of
the above undertakings may cause loss or damage to the Company for which it may
reasonably seek compensation or injunctive relief from him.

17



--------------------------------------------------------------------------------



 



  13.2   With a view to ensuring that the Executive’s departure can be arranged
with the minimum of inconvenience or disruption to the business of the Company
and its relationship with its Clients and its other employees, the Executive
undertakes to mutually agree with his Line Manager the timing and manner of any
communication about his departure, and to refrain from informing any of the
Executive’s colleagues (excluding his Line Manager and the Board) about the
proposed cessation of his employment hereunder, other than within the agreed
communication plan.     13.3   The Executive acknowledges the right of the
Company to monitor and control the performance of its employees and ensure the
proper servicing of the requirements of its Clients, and acknowledges the
fiduciary obligations attaching to his position.

  14.   TERMINATION

  14.1   The Company may terminate the Employment by summary notice if the
Executive has:

  14.1.1   been in serious breach of his obligations as a director or become
disqualified or prohibited by law from being or acting as a director or from
being directly or indirectly concerned in the promotion, formation or management
of a company or from carrying out any of the duties or functions he is employed
under this agreement to carry out; or     14.1.2   become bankrupt or made any
arrangement or composition with his creditors or taken advantage of any statute
from time to time in force affording relief for instalment debtors; or    
14.1.3   been convicted of any criminal offence (save for road traffic or other
minor offences) or became a patient within the meaning of the Mental Health Act
1983; or     14.1.4   been guilty of gross misconduct in the course of the
Employment or committed any serious breach or persistent breach (after warnings)
or any failure of his duties or obligations under this agreement; or     14.1.5
  been guilty of conduct tending to bring himself or the Company (or any other
Group Company) into disrepute; or     14.1.6   solicited or attempted to solicit
or entice away any Client, Distributor, Supplier, Employee or Consultant of the
Company (or any other Group Company).

18



--------------------------------------------------------------------------------



 



  14.2   The Company may terminate the Employment by giving 12 months notice if
the Executive has been incapacitated by reason of Ill-Health, accident or
otherwise from performing his duties under this agreement for a total of 183 or
more consecutive days in the preceding 12 months save that the Company may not
terminate the Employment in this way if the Executive is in receipt of sick pay,
or receipt of benefits under the PHI Scheme, or he has made a claim (or a claim
has been made on his behalf) under such PHI Scheme and a decision is awaited
from the relevant insurers, or he has appealed (or an appeal has been made on
his behalf) against a decision of the insurers under such PHI Scheme and the
result of that appeal is awaited. It is the intent of the company to comply with
PHI Scheme requirements, while not unintentionally extending employment rights.
It is not the intention of the Company to inhibit payment under PHI when reliant
on continued employment with the company by terminating such employment but that
equally it is not the intention of the Company where PHI is being paid also to
pay regular salary under the contract.     14.3   Upon the termination of the
Employment howsoever arising the Executive will:

  14.3.1   resign from all offices, trusteeships or positions held by him in the
Company (or any other Group Company) and transfer all nominee shares held by him
in the Company (or any other Group Company) without compensation for loss of
office or otherwise and, should he fail to do so, the Line Manager is
irrevocably authorised to appoint some person in his name and on his behalf to
do, execute and perform any acts, deeds, documents or things necessary to effect
such resignation or transfer;     14.3.2   deliver (or, if he is dead, of
unsound mind or bankrupt, then his personal representatives or such other
persons as may be appointed to administer his estate and affairs will deliver)
up to the Company or its authorised representative all property including
(without limitation) all documents, records, keys, correspondence, discs, tapes,
telephones, credit cards or other items in his possession or under his control
which relate in any way to the business or affairs or customers of the Company
(or any other Group Company) or are the property of the Company (or any other
Group Company) and all extracts or copies of them regardless of the medium on
which such extracts or copies are stored or held; and     14.3.3   not at any
time after the termination wrongfully represent himself as being a director of
or employed by or connected with the Company (or any other Group Company) nor
make or publish any untrue or misleading statement or comment about the Company
(or any other Group Company) or their respective officers and employees.

19



--------------------------------------------------------------------------------



 



  14.4   In any event this agreement will automatically terminate on the
Executive reaching the Company’s retirement age. Currently this is 65 for men
and women but the Company will notify the Executive of any change in such
retirement age.

  15.   INTELLECTUAL PROPERTY

  15.1   All copyright, design rights, database rights, trade marks, and any
other intellectual property rights (other than patents) in any software,
databases, specifications, manuals, prototypes, records, documents, (including
all material stored in computer readable form), drawings, designs, business
ideas or methods and any other material or work (the “Materials”) of any
description that is capable of protection under the intellectual property laws
(other than patent law) or laws of confidence of any country which is made,
developed, created, devised or designed (whether alone or with any other person)
by the Executive in the course of his employment will be the property of and
will belong to the Company unless otherwise agreed in writing by the Company.  
  15.2   The Executive agrees that he will use the Materials only for the
purpose of the Company’s business and that he will return the Materials and all
copies and extracts from the Materials, to the Company on demand at any time and
without demand on the termination of his employment, howsoever arising.     15.3
  The Executive shall promptly disclose full details of all inventions,
discoveries, processes or formulae or any other matter which is capable of
patent protection under the intellectual property laws of any country which is
made, created, developed, or devised by him in the course of his employment
(“Inventions”) in writing to a Director of the Company, and shall if requested
by the Company deliver to the Company all copies and material representations of
such Inventions in his possession, custody or control.     15.4   To the extent
that under the mandatory laws of any country an Invention or any patent or other
rights therein belongs to him, the Executive shall on request by the Company
negotiate with the Company in good faith for the assignment or licence of the
Invention and such rights to the Company.     15.5   All other Inventions and
all other rights therein shall belong to the Company, and, to the extent not
already legally owned by the Company, shall be held on trust for the Company,
and at the Company’s request and cost the Executive shall execute any documents
and do all things necessary to substantiate the Company’s ownership thereof and
to obtain registration or protection thereof in any country.     15.6   The
Executive irrevocably appoints the Company to be his attorney in his name, and
on his behalf:

20



--------------------------------------------------------------------------------



 



  15.6.1   to execute any instrument, to do any thing, and generally to use his
name for the purpose of giving the Company (or its nominee) the full benefit of
the provisions of clauses 15.1 to 15.5 above; and     15.6.2   to give to any
third party a certificate in writing (signed by a director or secretary of the
Company) confirming that any instrument or act falls within the authority
conferred by this clause; such a certificate will be deemed to be conclusive
evidence that this is the case.     15.6.3   Save as provided above, the
Executive shall keep all Inventions and all details thereof confidential to
himself and any lawyer or patent agent instructed by him. He shall not without
the Company’s consent apply for protection or registration in any country of any
Invention belonging to the Company and shall promptly inform the Company if he
applies for protection or registration of an Invention belonging to him in any
country.

  16.   GRIEVANCE AND DISCIPLINARY PROCEDURES         Both parties agree to
comply with the Company disciplinary and grievance procedures which appear in
the Employee Handbook.     17.   RULES, POLICIES AND PROCEDURES         The
Executive must comply at all times with the Company’s rules policies and
procedures relating to equal opportunities, harassment, health and safety,
e-mail and internet use, insider trading and all other rules and procedures
introduced by the Company from time to time provided they are reasonable. Copies
of all rules, policies and procedures appear in the Employee Handbook. For the
avoidance of doubt such rules, policies and procedures are not incorporated by
reference into this contract and they may be changed, replaced or withdrawn at
any time at the discretion of the Company. Breach of the Company rules, policies
or procedures may result in disciplinary action.     18.   DATA PROTECTION

  18.1   The Executive agrees that personal data (including sensitive data)
relating to him which has been or is in the future obtained by the Company may
be held and processed by the Company (and where necessary its agents or
appointed third parties) either by computer or manually for any purpose relating
to the administration, management and operation of his employment, or in
relation to the Company’s legal obligations or business needs.

21



--------------------------------------------------------------------------------



 



  18.2   The Group has offices in various countries throughout the world and it
may be necessary for one or more of the Group’s overseas offices to have access
to information held about the Executive by the Company in the UK. However it is
only intended by the Company that information about the Executive will be used
by the Group’s overseas offices for the purpose of enabling the Group to deal
with personal issues connected with his employment, including advising relevant
statutory authorities in order to obtain a work permit or visa or assisting in
his secondment to an overseas office or for pay roll purposes. The Executive
agrees that the Company may where appropriate transfer personal data (including
sensitive data) relating to him to the Group’s overseas offices.     18.3   The
Executive agrees and gives authorisation that his company electronic mail and
computing resources will be accessible to the company without any further prior
consent during his employment and where appropriate after leaving the company.
All user ID and passwords combinations may be reset for access in appropriate
business circumstances.

  19.   MONITORING         For the purposes of the Telecommunications (Lawful
Business Practice) (Interception of Communications) Regulations 2000 and the
Human Rights Act 1998, the Executive acknowledges that the Company may monitor
and/or record communications which he makes in the course of his employment, so
far as it is lawful for the Company to do so. In this clause, “communications”
include, without limitation, communications made by telephone, e-mail and fax,
or over the internet.     20.   ENTIRE AGREEMENT

  20.1   This agreement takes effect in substitution for the Service Agreement
signed by and between Galileo International Ltd and the Executive in March 2007
(the “Prior Agreement”), and all other previous agreements and arrangements
whether written or implied between the Company and the Executive relating to the
employment of the Executive and all such agreements and arrangements shall be
deemed to have been terminated by mutual consent as from the date of
commencement of this agreement; provided, however, that this agreement shall not
supersede (x) any documents related to any equity granted to the Executive by
the Company or any Group Company, including without limitation under the TDS
Investor (Cayman) L.P. 2006 Interest Plan (or any successor plan(s) established
by the Company), (y) that certain letter of appointment by and between the
Company and the Executive dated 15 March 2010 for services as an executive
director and (z) that certain service agreement by and between Travelport
International Ltd. and the Executive dated 15 March 2010, each of which remain
in full force and effect. For the avoidance of doubt, the Prior Agreement
remains in full force and effect until this Agreement takes effect upon the
completion of the IPO. In addition, it is the intention of the parties hereto
that this agreement, the contract of employment between Executive and Travelport
International Ltd.

22



--------------------------------------------------------------------------------



 



      dated 15 March 2010 and that certain executive director letter of
appointment by and between the Company and the Executive dated 15 March 2010
will provide economic benefits (including without limitation base salary, bonus
and severance) to Executive that are, collectively, no worse than provided to
Executive in the Prior Agreement, and that this agreement shall be interpreted
accordingly.     20.2   The Executive represents and warrants that he is not a
party to any agreement, contract (whether of employment or otherwise) or
understanding which would in any way restrict or prohibit him from undertaking
or performing any of the duties in accordance with this agreement.

  21.   OTHER PROVISIONS

  21.1   Subject to the prevailing severance policy in force at the time, the
Executive will have no claim against the Company (or any other Group Company)
arising out of the termination of this agreement if:

  21.1.1   termination is by reason of reconstruction or amalgamation whether by
winding up the Company or otherwise, and the Executive is offered employment
with any company, concern or undertaking resulting from such reconstruction or
amalgamation and the parties agree that this is of substantially the same nature
to his appointment under this agreement and is on terms which when taken as a
whole are no less favourable to the Executive than those contained in this
agreement; or     21.1.2   in relation to any provision in any articles of
association, agreement or arrangement which has the effect of requiring the
Executive to sell or give up any shares, securities, options or rights at any
price or which causes any options or other rights granted to him to become
prematurely exercisable or to lapse.

  21.2   No failure or delay to exercise, or other relaxation or indulgence
granted in relation to, any power, right or remedy under this agreement of
either party shall operate as a waiver of it or impair or prejudice it nor shall
any single or partial exercise or waiver of any power, right or remedy preclude
its further exercise or the exercise of any other power, right or remedy.    
21.3   There are no collective agreements in force which affect this agreement.
    21.4   The parties recognise that during the normal course of his
employment, the Executive will be required to make statements, directly or
indirectly, written or oral, to, and/or provide material for publication by,
television, radio, film or other similar media and/or write article(s) for the
press or otherwise for publication on matters relating to the business and
affairs of the Company (or any other Group Company) and/or matters relating to
any customer, client or connection of the

23



--------------------------------------------------------------------------------



 



      Company or any other Group Company). The Executive however recognises that
such activities should be agreed with his Line Manager on either a case by case
or “blanket” basis according to the type of activity and explicitly that where
comment is to be made on the financial performance of the Group Company such
comment will need the prior approval of the Line Manager or his nominee.    
21.5   This agreement may be executed in 2 counterparts, each of which shall be
deemed an original and which shall together constitute one and the same
document.     21.6   If this agreement is executed in 2 counterparts, it shall
be deemed to be delivered and shall have effect when a) each party has signed a
counterpart of this deed; b) each party has handed over such counterpart to the
other party to this deed; and c) each of the counterparts has been dated.    
21.7   The Company acknowledges and declares itself trustee of the obligations
and covenants given in this agreement insofar as they are expressed to be for
the benefit of any other Group Company and holds them on trust for the absolute
benefit of any such Group Company and the Executive covenants with the Company
in its capacity as such trustee to observe and perform each of such obligations
and covenants.     21.8   No variation of this agreement will be effective
unless agreed in writing by or on behalf of both parties.

  22.   NOTICES

  22.1   Each party to this agreement may give any notice or other communication
under or in connection with this agreement by letter or facsimile transmission
addressed to the other party. The address for service for the Executive shall be
the address set out at the start of this agreement or such other address within
the United Kingdom for service as the Executive may from time to time notify to
the Company for the purposes of this clause and the address for service for the
Company shall be its registered office from time to time. If the Executive is
giving any notice in accordance with this clause, he agrees that he will also
send copies of such notice to the individuals set out in clause 22.2.5, and that
such copies will not constitute proper notice.     22.2   Any notice or other
communication will be deemed to be served:

  22.2.1   if personally delivered, at the time of delivery and, in proving
service, it shall be sufficient to produce a receipt for the notice signed by or
on behalf of the addressee;     22.2.2   if by letter, at noon on the Business
Day after such letter was posted and, in proving service, it shall be sufficient
to prove that

24



--------------------------------------------------------------------------------



 



      the letter was properly stamped first class addressed and delivered to the
postal authorities; and     22.2.3   if by facsimile transmission, at the time
and on the day of transmission, and, in proving service, it shall be sufficient
to produce a transmission report from the sender’s facsimile machine indicating
that the facsimile was sent in its entirety to the recipient’s facsimile number.
    22.2.4   Details for service of any notice or other communication on the
Company are as follows:

     
 
  Travelport plc
Attention: Company Secretary
Palmerston House
Fourth Floor
Fenian Street
Dublin 2
Ireland
Fax: +353 1 6020 433
 
   
 
  with a copy to:
 
  Eric Bock, General Counsel
Travelport
405 Lexington Avenue, 57th Floor
New York, NY 10174
Fax: (212)915-9169

  23.   INTENTIONALLY OMITTED     24.   TAX EQUALIZATION         The Company may
withhold from any amounts payable under this Agreement such income taxes, any
other applicable taxes and employee social security contributions as may be
required to be withheld pursuant to any applicable law or regulation in the UK.
Notwithstanding the foregoing, it is the intent of the parties hereto that the
Company shall equalize the Executive’s income tax and any other applicable tax
and national insurance contributions obligation as if the Executive’s
compensation and other benefits provided under this Agreement were earned in the
Executive’s home country and subject only to local income tax, any other
applicable tax and national insurance contributions in the Executive’s home
country. As such, the parties hereto expressly acknowledge and agree that
(i) the Company or its affiliates shall pay all of the Executive’s non-UK income
tax and social security obligations (including, without limitation, health levy
and any other income levy applicable, and employee social security contributions
to the extent that the Executive is not exempt from such contribution
obligations in the non-UK location) associated with the Executive’s compensation
and other benefits provided under this

25



--------------------------------------------------------------------------------



 



      Agreement, in such amounts and at such times as required by applicable
non-UK income tax and social security law, and any other applicable law (whether
directly to the non-UK taxing authority, or through reimbursement to the
Executive on finalization of the non-UK total liabilities), plus provide such
additional amounts as are required to gross up the Executive’s compensation and
benefits provided under this Agreement for any non-UK income taxes (including,
without limitation, health levy, income levy and any other applicable tax, and
employee social security contributions to the extent that the Executive is not
exempt from such contribution obligations in the non-UK location) or other local
income taxes and any other applicable taxes and national insurance contributions
of your home country associated with the payments and reimbursements required by
this Section 24, notwithstanding any change in applicable tax or national
insurance contribution law after the date hereof.     25.   LAW AND JURISDICTION

  25.1   This agreement, and all disputes or claims arising out of or in
connection with it, shall be governed by and construed in accordance with
English law.     25.2   Subject to paragraph 3 of the schedule the parties to
this agreement irrevocably and unconditionally agree that the High Court of
Justice in England shall have exclusive jurisdiction over all disputes or claims
arising out of or in connection with this agreement.

  26.   MULTIPLE CONTRACTS OF EMPLOYMENT         The Executive and the Company
expressly acknowledge and agree that another contract of employment has been
entered into between the Executive and Travelport International Ltd. dated 15
March 2010. The parties’ intention is that your entitlement to benefits such as
those set out in clause 6 (Benefits, with the exception of clause 6.2 on
Pensions), clause 7 (Car Allowance), clauses 8.4 and 8.5 (dealing with
perquisites) as set out in this contract and the corresponding terms of the
contract of employment between the Executive and Travelport International Ltd.
dated 15 March 2010 shall not be read as being separate and/or additional
entitlements. Rather, these provisions shall be taken as relating to the same
entitlements which arise under the terms of both contracts for the purposes of
clarity only. The Executive accepts that the Company’s obligation in relation to
such benefits may be discharged by either the Company or Travelport
International Ltd. in their absolute discretion, and that once such liability
has been discharged by the Company or Travelport International Ltd., the
Executive shall have no claim against the other for the benefit or entitlement
concerned.

26



--------------------------------------------------------------------------------



 



IN WITNESS of which this document has been duly signed as a deed and delivered
on the date written at the beginning of this deed:
Please sign and return both copies of this letter to me.
Yours sincerely,

             
By:

   
Title:

   

For and on behalf of Travelport Holdings (Jersey) Limited (to be re-registered
as a public limited company and renamed Travelport plc)
IN WITNESS of which this document has been duly signed by Gordon Wilson as a
deed and delivered on the date written at the beginning of this deed:

     
Signed by Gordon Wilson:
   
 
         
in the presence of:
   

   
Witness:
 
Signature:

 
 
 
Name:

 
 
 
Work Address:

 
 
 
Date:

 

27